Exhibit 10.1

 

CONSOLIDATED GRAPHICS, INC.

 

INDEMNIFICATION AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into by and between
Consolidated Graphics, Inc., a Texas corporation (the “Corporation”), and the
undersigned individual (“Indemnitee”).

 

R E C I T A L S:

 

A.                                   Highly competent persons are becoming more
reluctant to serve corporations as directors, executive officers or in other
capacities unless they are provided with adequate protection through insurance
or adequate indemnification against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of the
Corporation.

 

B.                                     The Board of Directors of the Corporation
(the “Board”) has determined that the inability to attract and retain such
persons would be detrimental to the best interests of the Corporation and its
shareholders and that the Corporation should act to assure such persons that
there will be increased certainty of such protection in the future.

 

C.                                     The Board has also determined that it is
reasonable, prudent and necessary for the Corporation to contractually obligate
itself to indemnify the current and future directors and certain executive
officers to the fullest extent permitted by applicable law as an inducement for
such individuals to serve or continue to serve the Corporation free from undue
concern that they will not be so indemnified, and the Corporation acknowledges
that the Indemnitee is relying upon this Agreement as a condition to serving in
such capacities.

 

D.                                    Indemnitee is a director or executive
officer of the Corporation and is willing to continue to serve the Corporation
on the condition that Indemnitee be so indemnified.

 

In consideration of the mutual covenants herein contained, the parties agree as
follows:

 


ARTICLE 1


 


CERTAIN DEFINITIONS


 

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

 

“Change in Control” means a change in control of the Corporation, which will be
deemed to have occurred if at any time after the Effective Date any of the
following events shall occur: (i) the Corporation is merged, consolidated,
converted or reorganized into or with another corporation or other legal entity,
and as a result of such merger, consolidation, conversion or reorganization less
than a majority of the combined voting power of the then outstanding securities
of the Corporation or such corporation or other legal entity immediately after
such transaction are held in the aggregate by the holders of Voting Stock (as
hereinafter defined) of

 

--------------------------------------------------------------------------------


 

the Corporation immediately prior to such transaction and/or such voting power
is not held by substantially all of such holders in substantially the same
proportions relative to each other; (ii) the Corporation sells (directly or
indirectly) all or substantially all of its assets (including, without
limitation, by means of the sale of the capital stock or assets of one or more
direct or indirect subsidiaries of the Corporation) to any other corporation or
other legal entity, of which less than a majority of the combined voting power
of the then outstanding voting securities (entitled to vote generally in the
election of directors or persons performing similar functions on behalf of such
other corporation or legal entity) of such other corporation or legal entity is
held in the aggregate by the holders of Voting Stock of the Corporation
immediately prior to such sale and/or such voting power is not held by
substantially all of such holders in substantially the same proportions relative
to each other; (iii) any person (as the term “person” is used in Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) becomes (subsequent to the Effective Date) the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d–3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing fifty percent (50%) or more of the combined voting power of the
then–outstanding securities entitled to vote generally in the election of
directors of the Corporation (“Voting Stock”); (iv) the Corporation files a
report or proxy statement with the Securities and Exchange Commission pursuant
to the Exchange Act disclosing in response to Form 8–K, Schedule 14A or Schedule
14C (or any successor schedule, form or report or item therein) that a change in
control of the Corporation has occurred; (v) if during any one (1) year period,
individuals who at the beginning of any such period constitute the directors of
the Corporation cease for any reason to constitute at least a majority thereof,
unless the election, or the nomination for election by the Corporation’s
shareholders, of each director of the Corporation first elected during such
period was approved by a vote of at least two–thirds of (a) the directors of the
Corporation then still in office who were directors of the Corporation at the
beginning of any such period or (b) directors referenced in clause (a)
immediately preceding plus directors of the Corporation whose nomination and/or
election was approved by the directors referenced in clause (a) immediately
preceding; or (vi) the shareholders of the Corporation approve a plan
contemplating the liquidation or dissolution of the Corporation.

 

“Claim” means an actual or threatened claim or request for relief.

 

“Corporate Status” means the status of a person who is or was a director,
officer, partner, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving in such capacity at the
request of the Corporation, provided, that the approval of such position in a
resolution adopted by the Board or the board of directors (or its functional
equivalent) of any of the Corporation’s subsidiaries shall for all purposes
qualify as serving or having served at the request of the Corporation.

 

“Court” shall mean a court of competent jurisdiction.

 

“Disinterested Director” means a director of the Corporation who is not a named
defendant or respondent to the Proceeding or subject to a Claim in respect of
which indemnification is sought by Indemnitee.

 

“Effective Date” means the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Expenses” means all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in a Proceeding.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been retained to represent:  (a) the
Corporation or Indemnitee in any matter material to either such party, (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder or (c) the beneficial owner, directly or indirectly, of securities of
the Corporation representing 30% or more of the combined voting power of the
Corporation’s then outstanding voting securities.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.

 

“person” shall have the meaning ascribed to such term in Sections 3(a)(9), 13(d)
and 14(d) of the Exchange Act.

 

“Proceeding” means any threatened, pending or completed action, suit,
arbitration, investigation, administrative hearing or any other proceeding
whether civil, criminal, administrative or investigative (except one initiated
by Indemnitee pursuant to Article 6 of this Agreement to enforce Indemnitee’s
rights under this Agreement), and any appeal in or related to any such action,
suit, arbitration, investigation, hearing or proceeding and any inquiry or
investigation that could lead to such an action, suit, proceeding or
arbitration.

 

“TBCA” means the Texas Business Corporation Act and any successor statute
thereto as either of them may from time to time be amended.

 


ARTICLE 2


 


SERVICES BY INDEMNITEE


 

Indemnitee agrees to serve as a director or executive officer, as applicable, of
the Corporation.  Indemnitee from time to time may agree to serve, as the
Corporation may request from time to time, as a director, officer, partner,
employee, agent or fiduciary of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise in which the
Corporation has an interest.  Indemnitee and the Corporation each acknowledge
that they have entered into this Agreement as a means of inducing Indemnitee to
serve the Corporation in such capacities, and the Corporation acknowledges that
the Indemnitee is relying upon this Agreement as a condition to serving in such
capacities.  Indemnitee may at any time and for any reason resign from such
position or positions (subject to any other contractual obligation or any
obligation imposed by operation of law).  The Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 3


 


INDEMNIFICATION AND CONTRIBUTION


 


SECTION 3.1                                      GENERAL.  THE CORPORATION SHALL
INDEMNIFY, AND ADVANCE EXPENSES TO, INDEMNITEE TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW IN EFFECT ON THE DATE HEREOF AND TO SUCH GREATER EXTENT AS
APPLICABLE LAW MAY THEREAFTER FROM TIME TO TIME PERMIT, WITHOUT REGARD TO WHEN
THE EVENT, CIRCUMSTANCE, ACTION OR CLAIM GIVING RISE TO A RIGHT OF
INDEMNIFICATION HEREUNDER AROSE, WHETHER BEFORE OR AFTER THE EFFECTIVE DATE OF
THIS AGREEMENT.  THE RIGHTS OF INDEMNITEE PROVIDED UNDER THE PRECEDING SENTENCE
SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, THE RIGHT TO BE INDEMNIFIED AND TO
HAVE EXPENSES ADVANCED IN ALL PROCEEDINGS TO THE FULLEST EXTENT PERMITTED BY
ARTICLE 2.02-1 OF THE TBCA, BUT SUBJECT TO THE TERMS OF SECTION 4.3 BELOW.  THE
PROVISIONS SET FORTH IN THIS AGREEMENT ARE PROVIDED IN ADDITION TO AND AS A
MEANS OF FURTHERANCE AND IMPLEMENTATION OF, AND NOT IN LIMITATION OF, THE
OBLIGATIONS EXPRESSED IN THIS ARTICLE 3. NO REQUIREMENT, CONDITION TO OR
LIMITATION OF ANY RIGHT TO INDEMNIFICATION UNDER THIS ARTICLE 3, OR TO
ADVANCEMENT OF EXPENSES UNDER ARTICLES 3 AND 4 SHALL IN ANY WAY LIMIT THE RIGHTS
OF INDEMNITEE UNDER SECTION 7.3.


 


SECTION 3.2                                      ADDITIONAL INDEMNITY OF THE
CORPORATION.  INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION PURSUANT TO THIS
SECTION 3.2, IF BY REASON OF INDEMNITEE’S CORPORATE STATUS, INDEMNITEE IS, OR IS
THREATENED TO BE MADE, A PARTY TO ANY PROCEEDING (EXCEPT TO THE EXTENT LIMITED
BY SECTION 3.3).  PURSUANT TO THIS SECTION 3.2, INDEMNITEE SHALL BE INDEMNIFIED
AGAINST EXPENSES, JUDGMENTS, PENALTIES (INCLUDING EXCISE OR SIMILAR TAXES),
FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY
CLAIM THEREIN, IF (A) INDEMNITEE CONDUCTED HIMSELF IN GOOD FAITH; (B) INDEMNITEE
WAS REASONABLY BELIEVED (I) IN THE CASE OF CONDUCT IN INDEMNITEE’S OFFICIAL
CAPACITY, THAT INDEMNITEE’S CONDUCT WAS IN THE CORPORATION’S BEST INTEREST; AND
(II) IN ALL OTHER CASES, THAT INDEMNITEE’S CONDUCT WAS AT LEAST NOT OPPOSED TO
THE CORPORATION’S BEST INTERESTS AND, (C) IN THE CASE OF ANY CRIMINAL
PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE INDEMNITEE’S CONDUCT WAS
UNLAWFUL.  NOTHING IN THIS SECTION 3.2 SHALL LIMIT THE BENEFITS OF SECTION 3.1
OR ANY OTHER SECTION HEREUNDER.


 


SECTION 3.3                                      LIMITATION ON INDEMNITY.  THE
INDEMNIFICATION OTHERWISE AVAILABLE TO AN INDEMNITEE UNDER SECTIONS 3.1 AND 3.2
SHALL BE LIMITED TO THE EXTENT SET FORTH IN THIS SECTION 3.3.  IN THE EVENT THAT
AN INDEMNITEE IS FOUND LIABLE TO THE CORPORATION OR IS FOUND LIABLE ON THE BASIS
THAT PERSONAL BENEFIT WAS IMPROPERLY RECEIVED BY THE INDEMNITEE, WHETHER OR NOT
THE BENEFIT RESULTED FROM AN ACTION TAKEN IN INDEMNITEE’S OFFICIAL CAPACITY, THE
INDEMNITEE SHALL, WITH RESPECT TO THE CLAIM IN THE PROCEEDING IN WHICH SUCH
FINDING IS MADE, BE INDEMNIFIED ONLY AGAINST REASONABLE EXPENSES ACTUALLY
INCURRED BY HIM IN CONNECTION WITH THAT CLAIM.  NOTWITHSTANDING THE FOREGOING,
NO INDEMNIFICATION AGAINST EXPENSES SHALL BE MADE IN RESPECT OF ANY CLAIM IN
SUCH PROCEEDING (I) IN WHICH JUDGEMENT IS RENDERED AGAINST INDEMNITEE FOR AN
ACCOUNTING OF PROFITS MADE FROM THE PURCHASE OR SALE BY INDEMNITEE OF SECURITIES
OF THE CORPORATION PURSUANT TO THE PROVISIONS OF SECTION 16(B) OF THE EXCHANGE
ACT AND AMENDMENTS THERETO OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR LOCAL
STATUTORY LAW, (II) WHERE A FINAL DECISION BY A COURT (AS HEREINAFTER DEFINED)
SHALL DETERMINE THAT SUCH INDEMNIFICATION IS NOT LAWFUL OR (III) AS TO WHICH
INDEMNITEE SHALL HAVE BEEN ADJUDGED TO BE LIABLE FOR WILLFUL OR INTENTIONAL
MISCONDUCT IN THE PERFORMANCE OF INDEMNITEE’S DUTY TO THE CORPORATION; PROVIDED,
HOWEVER, THAT, IF APPLICABLE LAW SO PERMITS,

 

4

--------------------------------------------------------------------------------


 

indemnification against such Expenses shall nevertheless be made by the
Corporation in such event if and only to the extent that the court in which such
Proceeding shall have been brought or is pending, shall determine.


 


SECTION 3.4                                      CONTRIBUTION.  IF THE
INDEMNIFICATION PROVIDED IN SECTIONS 3.1 AND 3.2 IS UNAVAILABLE AND MAY NOT BE
PAID TO INDEMNITEE FOR ANY REASON OTHER THAN THOSE SET FORTH IN PARAGRAPHS (I),
(II) AND (III) OF SECTION 3.3, THEN IN RESPECT TO ANY PROCEEDING IN WHICH THE
CORPORATION IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH
PROCEEDING), THE CORPORATION SHALL CONTRIBUTE TO THE AMOUNT OF EXPENSES,
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED
AND PAID OR PAYABLE BY INDEMNITEE IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE CORPORATION ON THE ONE HAND
AND BY THE INDEMNITEE ON THE OTHER HAND FROM THE TRANSACTION FROM WHICH SUCH
PROCEEDING AROSE, AND (II) THE RELATIVE FAULT OF THE CORPORATION ON THE ONE HAND
AND OF THE INDEMNITEE ON THE OTHER HAND IN CONNECTION WITH THE EVENTS WHICH
RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES OR SETTLEMENT AMOUNTS, AS WELL AS
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE
CORPORATION ON THE ONE HAND AND OF THE INDEMNITEE ON THE OTHER HAND SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT THE
CIRCUMSTANCES RESULTING IN SUCH EXPENSES, JUDGMENTS, FINES OR SETTLEMENT
AMOUNTS.  THE CORPORATION AGREES THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 3.4 WERE DETERMINED BY PRO RATA ALLOCATION
OR ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE FOREGOING
EQUITABLE CONSIDERATIONS.


 


ARTICLE 4


 


EXPENSES


 


SECTION 4.1                                      EXPENSES OF A PARTY WHO IS
WHOLLY OR PARTLY SUCCESSFUL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH ANY PROCEEDING TO WHICH
INDEMNITEE IS A PARTY BY REASON OF INDEMNITEE’S CORPORATE STATUS AND IN WHICH
INDEMNITEE IS SUCCESSFUL, ON THE MERITS OR OTHERWISE.  IN THE EVENT THAT
INDEMNITEE IS NOT WHOLLY SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN A PROCEEDING
BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ANY CLAIM IN SUCH
PROCEEDING, THE CORPORATION SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF
RELATING TO EACH SUCH CLAIM.  FOR PURPOSES OF THIS SECTION 4.1 AND WITHOUT
LIMITATION, THE TERMINATION OF A CLAIM IN A PROCEEDING BY DISMISSAL, WITH OR
WITHOUT PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM.


 


SECTION 4.2                                      EXPENSES OF A WITNESS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT
INDEMNITEE IS, BY REASON OF INDEMNITEE’S CORPORATE STATUS, A WITNESS OR
OTHERWISE PARTICIPATES IN ANY PROCEEDING AT A TIME WHEN INDEMNITEE IS NOT NAMED
AS A DEFENDANT OR RESPONDENT IN THE PROCEEDING, INDEMNITEE SHALL BE INDEMNIFIED
AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON
INDEMNITEE’S BEHALF IN CONNECTION THEREWITH.

 

5

--------------------------------------------------------------------------------


 


SECTION 4.3                                      ADVANCEMENT OF EXPENSES. 
EXCEPT AS SET FORTH BELOW, THE CORPORATION SHALL PAY ALL REASONABLE EXPENSES
INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH ANY PROCEEDING OR
CLAIM, WHETHER BROUGHT BY THE CORPORATION OR OTHERWISE, IN ADVANCE OF ANY
DETERMINATION RESPECTING ENTITLEMENT TO INDEMNIFICATION PURSUANT TO ARTICLE 5
HEREOF WITHIN 10 DAYS AFTER THE RECEIPT BY THE CORPORATION OF A WRITTEN REQUEST
FROM INDEMNITEE REQUESTING SUCH PAYMENT OR PAYMENTS FROM TIME TO TIME, WHETHER
PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING OR CLAIM.  SUCH STATEMENT
OR STATEMENTS SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY INDEMNITEE.
INDEMNITEE HEREBY UNDERTAKES AND AGREES THAT INDEMNITEE WILL REIMBURSE AND REPAY
THE CORPORATION FOR ANY EXPENSES SO ADVANCED TO THE EXTENT THAT IT SHALL
ULTIMATELY BE DETERMINED BY A COURT IN A FINAL ADJUDICATION FROM WHICH THERE IS
NO FURTHER RIGHT OF APPEAL, THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED
AGAINST SUCH EXPENSES. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, INDEMNITEE SHALL NOT BE ENTITLED TO THE ADVANCEMENT OF EXPENSES UNDER
THE AGREEMENT IF A DETERMINATION HAS BEEN MADE BY A JUDICIAL AUTHORITY OR
GOVERNMENTAL ENTITY OR AGENCY OR, ABSENT SUCH DETERMINATION, ANY SUCH AUTHORITY,
ENTITY OR AGENCY HAS TAKEN A POSITION OR ISSUED ANY GUIDANCE STATING, THAT THE
ADVANCEMENT OF EXPENSES TO AN INDEMNITEE IN A MANNER SIMILAR TO THAT
CONTEMPLATED IN THIS AGREEMENT CONSTITUTES A PERSONAL LOAN IN CONTRAVENTION OF
SECTION 402 OF THE SARBANES-OXLEY ACT OF 2002 OR ANY SIMILAR LAW OR REGULATION. 
IN ADDITION, IN LIGHT OF THE FOREGOING, INDEMNITEE AGREES THAT HE OR SHE SHALL
NOT BE ENTITLED TO, AND INDEMNITEE HEREBY WAIVES, THE RIGHT TO THE ADVANCEMENT
OF EXPENSES IN CONNECTION WITH ANY INDEMNIFICATION RIGHTS PERMITTED UNDER THE
CORPORATION’S RESTATED ARTICLES OF INCORPORATION OR BY-LAWS, OR UNDER THE LAWS
OF THE STATE OF TEXAS OR OTHERWISE, IF A DETERMINATION HAS BEEN MADE BY A
JUDICIAL AUTHORITY OR GOVERNMENTAL ENTITY OR AGENCY OR, ABSENT SUCH
DETERMINATION, ANY SUCH AUTHORITY, ENTITY OR AGENCY HAS TAKEN A POSITION OR
ISSUED ANY GUIDANCE STATING, THAT THE ADVANCEMENT OF EXPENSES TO AN INDEMNITEE
IN A MANNER SIMILAR TO THAT CONTEMPLATED IN THIS AGREEMENT CONSTITUTES A
PERSONAL LOAN IN CONTRAVENTION OF SECTION 402 OF THE ACT OR ANY SIMILAR LAW OR
REGULATION.  IF THE ADVANCEMENT OF EXPENSES TO THE INDEMNITEE IS RESTRICTED BY
APPLICABLE LAW AS SET FORTH IN THIS SECTION, SUCH RESTRICTION SHALL NOT
OTHERWISE AFFECT THE CORPORATION’S OBLIGATIONS TO INDEMNIFY OR MAKE
CONTRIBUTIONS TO THE INDEMNITEE, AS APPLICABLE, AS CONTEMPLATED IN THIS
AGREEMENT.


 


ARTICLE 5


 


PROCEDURE FOR DETERMINATION OF ENTITLEMENT
TO INDEMNIFICATION


 


SECTION 5.1                                      REQUEST BY INDEMNITEE.  TO
OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL SUBMIT TO THE
CORPORATION A WRITTEN REQUEST, INCLUDING THEREIN OR THEREWITH SUCH DOCUMENTATION
AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND IS REASONABLY
NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION.  THE SECRETARY OR AN ASSISTANT SECRETARY OF THE CORPORATION
SHALL, PROMPTLY UPON RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE
BOARD IN WRITING THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


 


SECTION 5.2                                      DETERMINATION OF REQUEST.  UPON
WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO THE FIRST SENTENCE
OF SECTION 5.1 HEREOF, A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH
RESPECT TO INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN THE SPECIFIC CASE: 
(A) IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A
WRITTEN

 

6

--------------------------------------------------------------------------------


 

opinion to the Board, a copy of which shall be delivered to Indemnitee, unless
Indemnitee shall request that such determination be made in accordance with
Article 2.02-1F(1) or (2) of the TBCA; (b) if a Change in Control shall not have
occurred, in accordance with Article 2.02-1 of the TBCA.  If it is so determined
that Indemnitee is entitled to indemnification hereunder, payment to Indemnitee
shall be made within 10 days after such determination.  Indemnitee shall
cooperate with the person making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person making such determination shall be
borne by the Corporation (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Corporation hereby agrees to indemnify
and hold harmless Indemnitee therefrom.


 


SECTION 5.3                                      INDEPENDENT COUNSEL.  IF A
CHANGE IN CONTROL SHALL HAVE OCCURRED AND INDEMNITEE ELECTS THAT THE
DETERMINATION AS TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT COUNSEL, THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE, AND INDEMNITEE SHALL GIVE
WRITTEN NOTICE TO THE CORPORATION WITHIN 10 DAYS ADVISING IT OF THE IDENTITY OF
THE INDEPENDENT COUNSEL SO SELECTED (UNLESS INDEMNITEE SHALL REQUEST THAT SUCH
SELECTION BE MADE BY THE BOARD, IN WHICH EVENT THE CORPORATION SHALL GIVE
WRITTEN NOTICE TO THE INDEMNITEE WITHIN 10 DAYS AFTER RECEIPT OF INDEMNITEE’S
REQUEST FOR INDEMNIFICATION ADVISING INDEMNITEE OF THE IDENTITY OF THE
INDEPENDENT COUNSEL SO SELECTED).  IN EITHER EVENT, INDEMNITEE OR THE
CORPORATION, AS THE CASE MAY BE, WITHIN SEVEN DAYS AFTER SUCH WRITTEN NOTICE OF
SELECTION SHALL HAVE BEEN GIVEN, MAY DELIVER TO THE CORPORATION OR TO
INDEMNITEE, AS THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION.  ANY
OBJECTION TO SELECTION OF INDEPENDENT COUNSEL PURSUANT TO THIS SECTION 5.3 MAY
BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT
MEET THE REQUIREMENTS OF THE DEFINITION OF “INDEPENDENT COUNSEL” IN ARTICLE 1
HEREOF, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS
OF SUCH ASSERTION.  IF SUCH WRITTEN OBJECTION IS TIMELY MADE, THE INDEPENDENT
COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND UNTIL A
COURT HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IN THE EVENT OF A
TIMELY WRITTEN OBJECTION TO A CHOICE OF INDEPENDENT COUNSEL, THE PARTY
ORIGINALLY SELECTING THE INDEPENDENT COUNSEL SHALL HAVE SEVEN DAYS TO MAKE AN
ALTERNATE SELECTION OF INDEPENDENT COUNSEL AND TO GIVE WRITTEN NOTICE OF SUCH
SELECTION TO THE OTHER PARTY, AFTER WHICH TIME SUCH OTHER PARTY SHALL HAVE FIVE
DAYS TO MAKE A WRITTEN OBJECTION TO SUCH ALTERNATE SELECTION.  IF, WITHOUT 30
DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION
PURSUANT TO SECTION 5.1 HEREOF, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED
AND NOT OBJECTED TO, EITHER THE CORPORATION OR INDEMNITEE MAY PETITION A COURT
FOR RESOLUTION OF ANY OBJECTION THAT SHALL HAVE BEEN MADE BY THE CORPORATION OR
INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE
APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH
OTHER PERSON AS THE COURT SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM
AN OBJECTION IS SO RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT
COUNSEL UNDER SECTION 5.2 HEREOF.  THE CORPORATION SHALL PAY ANY AND ALL
REASONABLE FEES AND EXPENSES OF INDEPENDENT COUNSEL INCURRED BY SUCH INDEPENDENT
COUNSEL IN CONNECTION WITH ACTING PURSUANT TO SECTION 5.2, AND THE CORPORATION
SHALL PAY ALL REASONABLE FEES AND EXPENSES INCIDENT TO THE PROCEDURES OF THIS
SECTION 5.3, REGARDLESS OF THE MANNER IN WHICH SUCH INDEPENDENT COUNSEL WAS
SELECTED OR APPOINTED.  UPON THE DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR
ARBITRATION PURSUANT TO SECTION 6.1(C) OF THIS AGREEMENT, INDEPENDENT COUNSEL
SHALL BE DISCHARGED AND

 

7

--------------------------------------------------------------------------------


 

relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).


 


SECTION 5.4                                      PRESUMPTIONS AND EFFECT OF
CERTAIN PROCEEDINGS.


 


(A)                                  IF A CHANGE IN CONTROL SHALL HAVE OCCURRED,
INDEMNITEE SHALL BE PRESUMED (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT) TO BE ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT UPON
SUBMISSION OF A REQUEST FOR INDEMNIFICATION UNDER SECTION 5.1, AND THEREAFTER
THE CORPORATION SHALL HAVE THE BURDEN OF PROOF IN OVERCOMING THAT PRESUMPTION IN
REACHING A DETERMINATION CONTRARY TO THAT PRESUMPTION.  THE PRESUMPTION SHALL BE
USED BY INDEPENDENT COUNSEL (OR OTHER PERSON OR PERSONS DETERMINING ENTITLEMENT
TO INDEMNIFICATION) AS A BASIS FOR A DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION UNLESS THE CORPORATION PROVIDES INFORMATION SUFFICIENT TO
OVERCOME SUCH PRESUMPTION BY CLEAR AND CONVINCING EVIDENCE OR THE INVESTIGATION,
REVIEW AND ANALYSIS OF INDEPENDENT COUNSEL (OR SUCH OTHER PERSON OR PERSONS)
CONVINCES HIM OR THEM BY CLEAR AND CONVINCING EVIDENCE THAT THE PRESUMPTION
SHOULD NOT APPLY.


 


(B)                                 IF THE PERSON OR PERSONS EMPOWERED OR
SELECTED UNDER ARTICLE 5 OF THIS AGREEMENT TO DETERMINE WHETHER INDEMNITEE IS
ENTITLED TO INDEMNIFICATION SHALL NOT HAVE MADE A DETERMINATION WITH 60 DAYS
AFTER RECEIPT BY THE CORPORATION OF THE REQUEST BY INDEMNITEE THEREFOR, THE
REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO
HAVE BEEN MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT
(I) A KNOWING MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR KNOWING OMISSION
OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY
MISLEADING IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A
PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW; PROVIDED, HOWEVER,
THAT SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN
ADDITIONAL 30 DAYS, IF THE PERSON MAKING THE DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME FOR
THE OBTAINING OR EVALUATING OF DOCUMENTATION AND/OR INFORMATION RELATING TO SUCH
DETERMINATION; AND PROVIDED, FURTHER, THAT THE 60-DAY LIMITATION SET FORTH IN
THIS SECTION 5.4(B) SHALL NOT APPLY AND SUCH PERIOD SHALL BE EXTENDED AS
NECESSARY (I) IF WITHIN 30 DAYS AFTER RECEIPT BY THE CORPORATION OF THE REQUEST
FOR INDEMNIFICATION UNDER SECTION 5.1 THE BOARD HAS RESOLVED TO SUBMIT SUCH
DETERMINATION TO THE SHAREHOLDERS PURSUANT TO SECTION 5.2(B) OF THIS AGREEMENT
FOR THEIR CONSIDERATION AT AN ANNUAL MEETING THEREOF TO BE HELD WITHIN 90 DAYS
AFTER SUCH RECEIPT AND SUCH DETERMINATION IS MADE THEREAT, OR A SPECIAL MEETING
OF SHAREHOLDERS IS CALLED WITHIN 30 DAYS AFTER SUCH RECEIPT FOR THE PURPOSE OF
MAKING SUCH DETERMINATION, SUCH MEETING IS HELD FOR SUCH PURPOSE WITHIN 60 DAYS
AFTER HAVING BEEN SO CALLED AND SUCH DETERMINATION IS MADE THEREAT, OR (II) IF
THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT
COUNSEL PURSUANT TO SECTION 5.2(A) OF THIS AGREEMENT, IN WHICH CASE THE
APPLICABLE PERIOD SHALL BE AS SET FORTH IN SECTION 6.1(C).


 


(C)                                  THE TERMINATION OF ANY PROCEEDING OR OF ANY
CLAIM BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT) BY ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE TO
INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT CONDUCT HIMSELF
IN GOOD FAITH AND IN A MANNER THAT INDEMNITEE REASONABLY BELIEVED IN THE CASE OF
CONDUCT IN INDEMNITEE’S OFFICIAL CAPACITY, THAT WAS NOT IN THE BEST INTERESTS OF
THE CORPORATION OR, IN ALL OTHER CASES, THAT WAS NOT OPPOSED TO THE BEST
INTERESTS OF THE CORPORATION OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, THAT
INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT

 

8

--------------------------------------------------------------------------------


 

was unlawful.  Indemnitee shall be deemed to have been found liable in respect
of any Claim only after Indemnitee shall have been so adjudged by a Court after
exhaustion of all appeals therefrom.


 


ARTICLE 6


 


CERTAIN REMEDIES OF INDEMNITEE


 


SECTION 6.1                                      INDEMNITEE ENTITLED TO
ADJUDICATION IN AN APPROPRIATE COURT.  IN THE EVENT (A) A DETERMINATION IS MADE
PURSUANT TO ARTICLE 5 THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT; (B) THERE HAS BEEN ANY FAILURE BY THE CORPORATION TO MAKE TIMELY
PAYMENT OR ADVANCEMENT OF ANY AMOUNTS DUE HEREUNDER; OR (C) THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO
SECTION 5.2 AND SUCH DETERMINATION SHALL NOT HAVE BEEN MADE AND DELIVERED IN A
WRITTEN OPINION WITHIN 90 DAYS AFTER (I) SUCH INDEPENDENT COUNSEL’S BEING
APPOINTED, (II) THE OVERRULING BY THE COURT OF OBJECTIONS TO SUCH COUNSEL’S
SELECTION OR (III) EXPIRATION OF ALL PERIODS FOR THE CORPORATION OR INDEMNITEE
TO OBJECT TO SUCH COUNSEL’S SELECTION, INDEMNITEE SHALL BE ENTITLED TO COMMENCE
AN ACTION SEEKING AN ADJUDICATION IN AN APPROPRIATE COURT OF THE STATE OF TEXAS,
OR IN ANY OTHER COURT, OF INDEMNITEE’S ENTITLEMENT TO SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT INDEMNITEE’S OPTION, MAY
SEEK AN AWARD IN ARBITRATION TO BE CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO
THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION. 
INDEMNITEE SHALL COMMENCE SUCH ACTION SEEKING AN ADJUDICATION OR AN AWARD IN
ARBITRATION WITHIN 180 DAYS FOLLOWING THE DATE ON WHICH INDEMNITEE FIRST HAS THE
RIGHT TO COMMENCE SUCH ACTION PURSUANT TO THIS SECTION 6.1, OR SUCH RIGHT SHALL
EXPIRE.  THE CORPORATION AGREES NOT TO OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY
SUCH ADJUDICATION OR AWARD THROUGH ARBITRATION PROCEEDINGS.


 


SECTION 6.2                                      ADVERSE DETERMINATION NOT TO
AFFECT ANY JUDICIAL PROCEEDING.  IN THE EVENT THAT A DETERMINATION SHALL HAVE
BEEN MADE PURSUANT TO ARTICLE 5 THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS ARTICLE 6 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL OR
ARBITRATION ON THE MERITS, AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
SUCH INITIAL ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS ARTICLE 6, THE CORPORATION SHALL HAVE THE BURDEN OF
PROVING THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES, AS THE CASE MAY BE.


 


SECTION 6.3                                      CORPORATION BOUND BY
DETERMINATION FAVORABLE TO INDEMNITEE IN ANY JUDICIAL PROCEEDING OR
ARBITRATION.  IF A DETERMINATION SHALL HAVE BEEN MADE OR DEEMED TO HAVE BEEN
MADE PURSUANT TO ARTICLE 5 THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE
CORPORATION SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS ARTICLE 6, ABSENT A KNOWING MISSTATEMENT
BY INDEMNITEE OF A MATERIAL FACT, OR A KNOWING OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE A STATEMENT BY INDEMNITEE NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION.


 


SECTION 6.4                                      CORPORATION BOUND BY THE
AGREEMENT.  THE CORPORATION SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS ARTICLE 6 THAT THE
PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND

 

9

--------------------------------------------------------------------------------


 

enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.

 


SECTION 6.5                                      INDEMNITEE ENTITLED TO EXPENSES
OF JUDICIAL PROCEEDING.  IN THE EVENT THAT INDEMNITEE SEEKS A JUDICIAL
ADJUDICATION OF OR AN AWARD IN ARBITRATION TO ENFORCE HIS RIGHTS UNDER, OR TO
RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO
RECOVER FROM THE CORPORATION, AND SHALL BE INDEMNIFIED BY THE CORPORATION
AGAINST, ANY AND ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN
SUCH JUDICIAL ADJUDICATION OR ARBITRATION BUT ONLY IF INDEMNITEE PREVAILS
THEREIN.  IF IT SHALL BE DETERMINED IN SAID JUDICIAL ADJUDICATION OR ARBITRATION
THAT INDEMNITEE IS ENTITLED TO RECEIVE PART BUT NOT ALL OF THE INDEMNIFICATION
OR ADVANCEMENT OF EXPENSES OR OTHER BENEFIT SOUGHT, THE EXPENSES REASONABLY
INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION OR
ARBITRATION SHALL BE REASONABLY PRORATED IN GOOD FAITH BY COUNSEL FOR
INDEMNITEE.  NOTWITHSTANDING THE FOREGOING, IF A CHANGE IN CONTROL SHALL HAVE
OCCURRED, INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 6.5
REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY PREVAILS IN SUCH JUDICIAL
ADJUDICATION OR ARBITRATION, UNLESS IT IS DETERMINED IN SUCH ADJUDICATION OR
ARBITRATION THAT SUCH INDEMNIFICATION IS NOT LAWFUL.


 


ARTICLE 7


 


MISCELLANEOUS


 


SECTION 7.1                                      NON-EXCLUSIVITY.  THE RIGHTS OF
INDEMNITEE TO RECEIVE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES UNDER THIS
AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE
MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE LAW, THE RESTATED ARTICLES OF
INCORPORATION OR BY-LAWS OF THE CORPORATION, ANY OTHER AGREEMENT, VOTE OF
SHAREHOLDERS OR A RESOLUTION OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT OR
ALTERATION OF THE RESTATED ARTICLES OF INCORPORATION OR BY-LAWS OF THE
CORPORATION OR ANY PROVISION THEREOF SHALL ADVERSELY AFFECT INDEMNITEE’S RIGHTS
HEREUNDER AND SUCH RIGHTS SHALL BE IN ADDITION TO ANY RIGHTS INDEMNITEE MAY HAVE
UNDER THE CORPORATION’S RESTATED ARTICLES OF INCORPORATION, BY-LAWS AND THE TBCA
OR OTHERWISE.  TO THE EXTENT THAT THERE IS A CHANGE IN THE TBCA (WHETHER BY
STATUTE OR JUDICIAL DECISION) WHICH ALLOWS GREATER INDEMNIFICATION BY AGREEMENT
THAN WOULD BE AFFORDED CURRENTLY UNDER THE CORPORATION’S RESTATED ARTICLES OF
INCORPORATION OR BY-LAWS AND THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES
HERETO THAT THE INDEMNITEE SHALL ENJOY BY VIRTUE OF THIS AGREEMENT THE GREATER
BENEFIT SO AFFORDED BY SUCH CHANGE.


 


SECTION 7.2                                      INSURANCE AND SUBROGATION.


 


(A)                                  TO THE EXTENT THAT THE CORPORATION
MAINTAINS AN INSURANCE POLICY OR POLICIES PROVIDING LIABILITY INSURANCE FOR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR FIDUCIARIES OF THE CORPORATION OR OF
ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN
OR OTHER ENTERPRISE THAT SUCH PERSON SERVES OR SERVED AT THE REQUEST OF THE
CORPORATION, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES IN
ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY
THEREUNDER.

 

10

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT OF ANY PAYMENT BY THE
CORPORATION UNDER THIS AGREEMENT, THE CORPORATION SHALL BE SUBROGATED TO THE
EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL
EXECUTE ALL PAPERS REQUIRED AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS,
INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE CORPORATION
TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


(C)                                  THE CORPORATION SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER
IF AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH
PAYMENT UNDER ANY BY-LAW, INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 


SECTION 7.3                                      SELF-INSURANCE OF THE
CORPORATION.


 


(A)                                  THE PARTIES HERETO RECOGNIZE THAT THE
CORPORATION MAY, BUT IS NOT REQUIRED TO, PROCURE OR MAINTAIN INSURANCE OR OTHER
SIMILAR ARRANGEMENTS, AT ITS EXPENSE, TO PROTECT ITSELF AND ANY PERSON,
INCLUDING THE INDEMNITEE, WHO IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE AGENT OR
FIDUCIARY OF THE CORPORATION OR WHO IS OR WAS SERVING AT THE REQUEST OF THE
CORPORATION AS A DIRECTOR, OFFICER, PARTNER, VENTURER, PROPRIETOR, TRUSTEE,
EMPLOYEE, AGENT OR SIMILAR FUNCTIONARY OF ANOTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE AGAINST ANY
EXPENSE, LIABILITY OR LOSS ASSERTED AGAINST OR INCURRED BY SUCH PERSON, IN SUCH
A CAPACITY OR ARISING OUT OF HIS OR HER STATUS AS SUCH A PERSON, WHETHER OR NOT
THE CORPORATION WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH
EXPENSE OR LIABILITY.


 


(B)                                 IN CONSIDERING THE COST AND AVAILABILITY OF
SUCH INSURANCE, THE CORPORATION, (THROUGH THE EXERCISE OF THE BUSINESS JUDGMENT
OF ITS DIRECTORS AND OFFICERS), FROM TIME TO TIME, MAY PURCHASE INSURANCE WHICH
PROVIDES FOR ANY AND ALL OF (I) DEDUCTIBLES, (II) LIMITS ON PAYMENTS REQUIRED TO
BE MADE BY THE INSURER OR (III) COVERAGE WHICH MAY NOT BE AS COMPREHENSIVE AS
THAT PREVIOUSLY INCLUDED IN INSURANCE PURCHASED BY THE CORPORATION OR ITS
PREDECESSORS.  THE PURCHASE OF INSURANCE WITH DEDUCTIBLES, LIMITS ON PAYMENTS
AND COVERAGE EXCLUSIONS, EVEN IF IN THE BEST INTEREST OF THE CORPORATION, MAY
NOT BE IN THE BEST INTEREST OF THE INDEMNITEE AND THE INDEMNITEE ACKNOWLEDGES
SUCH FACT. AS TO THE CORPORATION, PURCHASING INSURANCE WITH DEDUCTIBLES, LIMITS
ON PAYMENTS AND COVERAGE EXCLUSIONS IS SIMILAR TO THE CORPORATION’S PRACTICE OF
SELF-INSURANCE IN OTHER AREAS. IN ORDER TO PROTECT INDEMNITEE WHO WOULD
OTHERWISE BE MORE FULLY OR ENTIRELY COVERED UNDER SUCH POLICIES, THE CORPORATION
SHALL INDEMNIFY AND HOLD INDEMNITEE HARMLESS TO THE EXTENT (I) OF SUCH
DEDUCTIBLES, (II) OF AMOUNTS EXCEEDING PAYMENTS REQUIRED TO BE MADE BY AN
INSURER OR (III) THAT PRIOR POLICIES OF OFFICER’S AND DIRECTOR’S LIABILITY
INSURANCE HELD BY THE CORPORATION OR ITS PREDECESSORS WOULD HAVE PROVIDED FOR
PAYMENT TO INDEMNITEE, IF BY REASON OF INDEMNITEE’S CORPORATE STATUS INDEMNITEE
IS OR IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING.  THE OBLIGATION OF THE
CORPORATION IN THE PRECEDING SENTENCE SHALL BE WITHOUT REGARD TO WHETHER THE
CORPORATION WOULD OTHERWISE BE ENTITLED TO INDEMNIFY SUCH OFFICER OR DIRECTOR
UNDER THE OTHER PROVISIONS OF THIS AGREEMENT, OR UNDER ANY LAW, AGREEMENT, VOTE
OF SHAREHOLDERS OR DIRECTORS OR OTHER ARRANGEMENT.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 7.3, THE INDEMNITEE SHALL NOT BE ENTITLED
TO INDEMNIFICATION FOR THE RESULTS OF INDEMNITEE’S CONDUCT THAT IS INTENTIONALLY
ADVERSE TO THE INTERESTS OF THE CORPORATION.  WITHOUT LIMITING THE GENERALITY OF
ANY PROVISION OF THIS AGREEMENT, THE PROCEDURES IN ARTICLE 5 HEREOF SHALL, TO
THE EXTENT APPLICABLE, BE USED FOR DETERMINING ENTITLEMENT TO INDEMNIFICATION
UNDER THIS SECTION 7.3.  THIS AGREEMENT IS AUTHORIZED BY SECTION 2.02-1(R) OF
THE TBCA AS IN EFFECT ON THE EFFECTIVE DATE,

 

11

--------------------------------------------------------------------------------


 

and further is intended to establish an arrangement of self-insurance and an
“other arrangement” pursuant to that section.

 


SECTION 7.4                                      CERTAIN SETTLEMENT PROVISIONS. 
THE CORPORATION SHALL HAVE NO OBLIGATION TO INDEMNIFY INDEMNITEE UNDER THIS
AGREEMENT FOR AMOUNTS PAID IN SETTLEMENT OF A PROCEEDING OR CLAIM WITHOUT THE
CORPORATION’S PRIOR WRITTEN CONSENT.  THE CORPORATION SHALL NOT SETTLE ANY
PROCEEDING OR CLAIM IN ANY MANNER THAT WOULD IMPOSE ANY FINE OR OTHER OBLIGATION
ON INDEMNITEE WITHOUT INDEMNITEE’S PRIOR WRITTEN CONSENT.  NEITHER THE
CORPORATION NOR INDEMNITEE SHALL UNREASONABLY WITHHOLD THEIR CONSENT TO ANY
PROPOSED SETTLEMENT.


 


SECTION 7.5                                      EXCULPATION OF DIRECTORS.  IF
INDEMNITEE IS A DIRECTOR OF THE CORPORATION, INDEMNITEE SHALL, IN INDEMNITEE’S
CAPACITY AS A DIRECTOR OF THE CORPORATION, NOT BE LIABLE TO THE CORPORATION OR
ITS SHAREHOLDERS FOR MONETARY DAMAGES FOR AN ACT OR OMISSION IN INDEMNITEE’S
CAPACITY AS A DIRECTOR, EXCEPT THAT INDEMNITEE’S LIABILITY SHALL NOT BE
ELIMINATED OR LIMITED FOR; (A) A BREACH OF INDEMNITEE’S DUTY OF LOYALTY TO THE
CORPORATION OR ITS SHAREHOLDERS; (B) AN ACT OR OMISSION NOT IN GOOD FAITH THAT
CONSTITUTES A BREACH OF DUTY OF A DIRECTOR TO THE CORPORATION OR THAT INVOLVES
INTENTIONAL MISCONDUCT OR A KNOWING VIOLATION OF THE LAW; (C) A TRANSACTION FROM
WHICH INDEMNITEE RECEIVED AN IMPROPER BENEFIT, WHETHER OR NOT THE BENEFIT
RESULTED FROM AN ACTION TAKEN WITHIN THE SCOPE OF INDEMNITEE’S OFFICE; OR (D) AN
ACT OR OMISSION FOR WHICH THE LIABILITY OF INDEMNITEE IS EXPRESSLY PROVIDED FOR
BY STATUTE.


 


SECTION 7.6                                      DURATION OF AGREEMENT.  THIS
AGREEMENT SHALL CONTINUE FOR SO LONG AS INDEMNITEE SERVES AT THE REQUEST OF THE
CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE
CORPORATION OR AS A DIRECTOR, OFFICER, PARTNER, EMPLOYEE, AGENT OR FIDUCIARY OF
ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN
OR OTHER ENTERPRISE IN WHICH THE CORPORATION HAS AN INTEREST, AND THEREAFTER
SHALL SURVIVE UNTIL AND TERMINATE UPON THE LAST TO OCCUR OF: (A) 20 YEARS AFTER
THE DATE THAT INDEMNITEE SHALL HAVE CEASED TO SERVE AS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY OF THE CORPORATION AND OF ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE
WHICH INDEMNITEE SERVED AT THE REQUEST OF THE CORPORATION; (B) THE FINAL
TERMINATION OF ALL PENDING PROCEEDINGS IN RESPECT OF WHICH INDEMNITEE IS GRANTED
RIGHTS OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY
PROCEEDING COMMENCED BY INDEMNITEE PURSUANT TO ARTICLE 6 RELATING THERETO; OR
(C) THE EXPIRATION OF ALL STATUTES OF LIMITATION APPLICABLE TO POSSIBLE CLAIMS
ARISING OUT OF INDEMNITEE’S CORPORATE STATUS.


 


SECTION 7.7                                      NOTICE BY EACH PARTY. 
INDEMNITEE AGREES TO PROMPTLY NOTIFY THE CORPORATION IN WRITING UPON BEING
SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION
OR OTHER DOCUMENT OR COMMUNICATION RELATING TO ANY PROCEEDING OR CLAIM FOR WHICH
INDEMNITEE MAY BE ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
HEREUNDER; PROVIDED THAT FAILURE TO PROVIDE SUCH NOTICE DOES NOT AFFECT
INDEMNITEE’S RIGHTS TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES HEREUNDER. 
THE CORPORATION AGREES TO PROMPTLY NOTIFY INDEMNITEE IN WRITING, AS TO THE
PENDENCY OF ANY PROCEEDING OR CLAIM WHICH MAY INVOLVE A CLAIM AGAINST THE
INDEMNITEE FOR WHICH INDEMNITEE MAY BE ENTITLED TO INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES HEREUNDER.


 


SECTION 7.8                                      AMENDMENT.  THIS AGREEMENT MAY
NOT BE MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY OR ON
BEHALF OF EACH OF THE PARTIES HERETO.

 

12

--------------------------------------------------------------------------------


 


SECTION 7.9                                      WAIVERS.  THE OBSERVATION OF
ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR
INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY) BY THE PARTY ENTITLED TO
ENFORCE SUCH TERM ONLY BY A WRITING SIGNED BY THE PARTY AGAINST WHICH SUCH
WAIVER IS TO BE ASSERTED.  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO DELAY
ON THE PART OF ANY PARTY HERETO IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER ON THE PART OF
ANY PARTY HERETO OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER
OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE
HEREUNDER.


 


SECTION 7.10                                ENTIRE AGREEMENT.  THIS AGREEMENT
AND THE DOCUMENTS EXPRESSLY REFERRED TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY, AND ANY
OTHER PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN UNDERSTANDINGS OR AGREEMENTS
(INCLUDING ANY PRIOR INDEMNIFICATION AGREEMENTS WITH THE CORPORATION) WITH
RESPECT TO THE MATTERS COVERED HEREBY ARE EXPRESSLY SUPERSEDED BY THIS
AGREEMENT; PROVIDED, HOWEVER, THAT IF THE INDEMNITEE HAD PREVIOUSLY EXECUTED AN
INDEMNIFICATION AGREEMENT WITH THE CORPORATION WHICH IS TO BE SUPERCEDED BY THIS
AGREEMENT, THIS AGREEMENT SHALL EXPRESSLY COVER ALL EVENTS AND PERIODS PRIOR TO
THE EFFECTIVE DATE TO WHICH THE SUPERCEDED AGREEMENT APPLIED.


 


SECTION 7.11                                SEVERABILITY.  IF ANY PROVISION OF
THIS AGREEMENT (INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR
SENTENCE) OR THE APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE,
SHALL BE JUDICIALLY DECLARED TO BE INVALID, UNENFORCEABLE OR VOID, SUCH DECISION
WILL NOT HAVE THE EFFECT OF INVALIDATING OR VOIDING THE REMAINDER OF THIS
AGREEMENT OR AFFECT THE APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR
CIRCUMSTANCES, AND THE PARTIES HERETO AGREE THAT THE PART OR PARTS OF THIS
AGREEMENT SO HELD TO BE INVALID, UNENFORCEABLE OR VOID WILL BE DEEMED TO HAVE
BEEN STRICKEN HEREFROM AND THE REMAINDER OF THIS AGREEMENT WILL HAVE THE SAME
FORCE AND EFFECTIVENESS AS IF SUCH PART OR PARTS HAD NEVER BEEN INCLUDED HEREIN;
PROVIDED, HOWEVER, THAT THE PARTIES SHALL NEGOTIATE IN GOOD FAITH WITH RESPECT
TO AN EQUITABLE MODIFICATION OF THE PROVISION OR APPLICATION THEREOF DECLARED TO
BE INVALID, UNENFORCEABLE OR VOID.  ANY SUCH FINDING OF INVALIDITY OR
UNENFORCEABILITY SHALL NOT PREVENT THE ENFORCEMENT OF SUCH PROVISION IN ANY
OTHER JURISDICTION TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW


 


SECTION 7.12                                NOTICES.  UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL NOTICES, REQUESTS, DEMANDS, CONSENTS, WAIVERS,
INSTRUCTIONS, APPROVALS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF PERSONALLY DELIVERED TO OR
MAILED, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FIRST-CLASS POSTAGE PAID,
ADDRESSED AS FOLLOWS:


 

If to the Corporation:

 

Consolidated Graphics, Inc.
5858 Westheimer, Suite 200
Houston, Texas  77057
Attention: Chief Executive Officer

 

13

--------------------------------------------------------------------------------


 

If to Indemnitee:

 

 

 

or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties.  All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with the provisions of this
Section 7.12.

 


SECTION 7.13                                GOVERNING LAW; VENUE.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF TEXAS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  VENUE FOR
ANY AND ALL PURPOSES WITH RESPECT TO A DISPUTE HEREUNDER OR OTHERWISE RELATING
TO THIS AGREEMENT SHALL LIE EXCLUSIVELY IN THE STATE AND FEDERAL COURTS LOCATED
IN HOUSTON, HARRIS COUNTY, TEXAS.


 


SECTION 7.14                                HEADINGS.  THE ARTICLE AND SECTION
HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT
BE DEEMED TO ALTER OR AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISIONS
HEREOF.


 


SECTION 7.15                                COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.


 


SECTION 7.16                                CERTAIN PERSONS NOT ENTITLED TO
INDEMNIFICATION.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT,
INDEMNITEE SHALL NOT BE ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
HEREUNDER WITH RESPECT TO ANY PROCEEDING OR ANY CLAIM THEREIN, BROUGHT OR MADE
BY SUCH PERSON AGAINST THE CORPORATION, EXCEPT AS SPECIFICALLY PROVIDED IN
ARTICLE 5 OR ARTICLE 6 HEREOF.


 


SECTION 7.17                                SUCCESSORS AND BINDING AGREEMENT.


 


(A)                                  THE CORPORATION SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
CORPORATION, TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THE CORPORATION WOULD BE REQUIRED TO PERFORM IF NO
SUCH SUCCESSION HAD TAKEN PLACE. THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE CORPORATION AND ANY SUCCESSOR TO THE CORPORATION,
INCLUDING WITHOUT LIMITATION, ANY PERSONS ACQUIRING DIRECTLY OR INDIRECTLY ALL
OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE CORPORATION WHETHER BY
PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION OR OTHERWISE (AND SUCH SUCCESSOR
SHALL THEREAFTER BE DEEMED THE “CORPORATION” FOR THE PURPOSES OF THIS
AGREEMENT). THIS AGREEMENT SHALL NOT OTHERWISE BE ASSIGNABLE, TRANSFERABLE OR
DELEGABLE BY THE CORPORATION.

 

14

--------------------------------------------------------------------------------


 


(B)                                 THIS AGREEMENT SHALL BE BINDING UPON THE
CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF
INDEMNITEE AND INDEMNITEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES AND/OR LEGATEES.

 


(C)                                  THIS AGREEMENT IS PERSONAL IN NATURE AND
NEITHER OF THE PARTIES HERETO SHALL, WITHOUT THE CONSENT OF THE OTHER, ASSIGN,
TRANSFER OR DELEGATE THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT AS EXPRESSLY PROVIDED IN SUBSECTION 7.7(A) HEREOF.


 


(D)                                 THE CORPORATION AND THE INDEMNITEE RECOGNIZE
THAT EACH PARTY WILL HAVE NO ADEQUATE REMEDY AT LAW FOR BREACH BY THE OTHER
PARTY OF ANY OF THE AGREEMENTS CONTAINED HEREIN AND, IN THE EVENT OF ANY SUCH
BREACH, THE CORPORATION AND THE INDEMNITEE HEREBY AGREE AND CONSENT THAT THE
OTHER SHALL BE ENTITLED TO A DECREE OF SPECIFIC PERFORMANCE, MANDAMUS OR OTHER
APPROPRIATE REMEDY TO ENFORCE PERFORMANCE OF THIS AGREEMENT.


 

Section 7.18                                Indemnification for Negligence,
Gross Negligence, etc.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER PROVISION
HEREUNDER, IT IS THE EXPRESS INTENT OF THIS AGREEMENT THAT INDEMNITEE BE
INDEMNIFIED AND EXPENSES BE ADVANCED REGARDLESS OF INDEMNITEE’S ACT OF
NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL OR WILLFUL MISCONDUCT TO THE EXTENT
THAT INDEMNIFICATION AND ADVANCEMENT OF EXPENSES IS ALLOWED PURSUANT TO THE
TERMS OF THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on June
30, 2004, providing coverage for Claims arising from and as of the date on which
Indemnitee first became a director or officer of the Corporation.

 

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

16

--------------------------------------------------------------------------------